--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Targeted Medical Pharma, Inc. 8-K [tmp-8k_012511.htm]
 
 
EXHIBIT 10.25
 
Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618



 
***CONFIDENTIAL TREATMENT REQUESTED***
 
Note:  Confidential treatment requested with respect to certain portions hereof
denoted with “***”



 
MEDICAL FOOD CONVENIENCE PACK AND PHARMACEUTICAL
PURCHASE AGREEMENT


 
This Medical Food Convenience Pack and Pharmaceutical Purchase Agreement
(the “Agreement”) is made this 13th day of February 2008 (the “Effective Date”)
by and between Pacific Medical, Inc., a California corporation with offices at
1700 N. Chrisman Rd., Tracy California 95304 (“Distributor”), and Targeted
Medical Pharma, Inc., a Delaware corporation (“TMP”), with offices at 2980
Beverly Glen Circle, Suite 301, Los Angeles, California 90077.
 
RECITALS
 
A.           Distributor owns and operates a health care distribution business
that distributes (through purchase and resale) products to healthcare providers
and provides billing services.  TMP sells certain pharmaceutical and Medical
Food Convenience Packs (the “Products”).
 
B.           Distributor desires to purchase the Products from TMP for resale to
physicians (each a “Physician” and collectively, “Physicians”), and act as a
billing service for Products, and TMP desires to sell the Products to
Distributor and provide billing assistance, as set forth herein, subject to the
terms and conditions of this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained, the parties agree to the foregoing recitals and as follows:
 
 
ARTICLE I
PURCHASE OF PRODUCTS
 
1.1           Purchase of Products.  During the term of this Agreement,
Distributor shall purchase the Products from TMP, pursuant to individual
purchase orders, at the average wholesale price as may be set from time to time
by TMP, plus any applicable taxes and shipping (together, the “AWP”).  Subject
to the limitations provided in Section 1.5(c), Distributor’s rights to purchase
the Products from TMP under this Agreement shall be non-exclusive and TMP shall
have the right to sell the Products directly to Physicians or to other
distributors.  All Products are sold as is and all sales shall be final and no
Products shall be subject to return by Distributor to TMP with the exception of
products that are received in damaged condition or subject to an FDA
recall.  TMP shall issue an invoice with respect to each Product sold to
Distributor.  Distributor shall pay for the Products purchased from TMP under
“Net 60 Day Invoices”, which Net 60 Day Invoices shall be subject to a
timely/early pay discount.  Distributor shall be responsible for paying the AWP
minus any applicable timely/early payment and/or distributor discount under such
invoices (as more fully set forth on the price sheets attached hereto as
Appendix 1) directly to TMP within sixty (60) days from the issuance date of
such invoice submitted by TMP to Distributor.


 
1

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618
 
1.2           Late Fee.  Distributor shall owe a late fee penalty for any late
payment of a Net 60 Day Invoice, which shall accrue at an annual rate of either
*** of the unpaid balance compounded monthly or the maximum amount allowed by
law, whichever is lower, from the original invoice date of such invoice until
payment is received.
 
1.3           Title; Risk of Loss.  All Products shall be shipped F.O.B. at the
place of business of TMP or its agent, as applicable, where shipment
originates.  Title and risk of loss shall pass to Distributor upon TMP’s or its
agent’s delivery of the Products to the carrier.  TMP and Distributor shall
mutually agree in good faith on a suitable carrier for delivery of the Products
to Distributor.  Distributor shall notify TMP of the address to which the
Products shall be shipped, which may be the Distributor’s address or a
Physician’s address.  TMP shall inform the carrier of the address to which the
Distributor wants the Products shipped.
 
1.4           Security Interest.  Distributor hereby grants to TMP a first
priority purchase money security interest in each of the Products sold by TMP to
Distributor and the accounts receivable and proceeds from the sale thereof in
whatever form payment may be made, including, without limitation, accounts
receivable and cash proceeds from the sale of Products.  TMP shall allow
Distributor to grant a bank or funding source a First Priority Security Interest
and in the event of such grant shall subjugate to a secondary security interest.
Distributor authorizes TMP to file and shall cooperate in the filing of any and
all necessary documents, including, without limitation, financing statements to
perfect such security interest in any applicable jurisdiction where the Products
or proceeds may be located.
 
1.5           Party Responsibilities.
 
(a)           Maintenance of Licenses.  During the Term of this Agreement, each
party shall maintain in good standing all licenses, consents, certifications,
accreditations and approvals necessary to legally perform its obligations under
this Agreement.
 
(b)           Compliance with Laws.  Each party shall perform its obligations
under this Agreement in accordance with any and all applicable laws, rules,
guidelines and requirements of governmental, accrediting, reimbursement, payment
and other agencies having jurisdiction over the operation of each party’s
business, including without limitation, compliance with the following
requirements:
 
(i)           The party has complied in all material respects with, is in
material compliance with and shall remain in material compliance with all
applicable laws and regulations of foreign, federal, state and local governments
and all agencies thereof relating to Health Care Laws and Practices (as defined
below).  The party has not received notification of or been under investigation
with respect to, any violation of any provision of any federal, state or local
law or administrative regulation, or of any rule, regulation or requirement of
any licensing body relating to Health Care Laws and Practices and The party
shall notify the other of any future investigation notification it receives with
respect to any violation of any provision of any federal, state, or local law or
administrative regulation, or any rule, regulation or requirement of any
licensing body relating to Health Care Laws an Practices.  If such future
investigation shall or is likely to have a measurable impact on the other’s
business such investigation of the notifying party shall be deemed a breach of
this Agreement by the notifying party. For purposes of this Agreement, “Health
Care Laws and Practices” means all federal, state or local laws, rules,
regulations or guidelines regarding (i) any government-sponsored health care
program, including Medicare and other federally or state funded entitlement
programs, and including those laws, rules, regulations and guidelines related to
covered services, charging practices, billing, collection, marketing and
advertising, (ii) kickbacks, fee-splitting and other referral practices,
including, without limitation, the federal anti-kickback statute set forth at 42
U.S.C. Section 1320a-7b (the “anti-kickback statute”), the federal physician
self referral law set forth at 42 U.S.C. Section 1395nn (the “Stark law”),
California Business and Professions Code Section 650, California Welfare and
Institutions Code Section 14107.2(a), California Business and Professions Code
Sections 650.01 and 650.02, California Labor Code Sections 139.3 and 139.31 and
other related or similar laws and regulations, and (iii) the privacy,
maintenance or protection of patient records, including the Health Insurance
Portability and Accountability Act of 1996.


 
2

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618
 
(ii)           Each party’s agents, employees or staff have not and shall not
engage in any conduct that violates any Health Care Laws and Practices,
including, without limitation, engaging in any unlawful kickbacks.
 
(c)           Exclusivity. Once Distributor has (i) resold at least *** PTL
Units *** of Product to Physician or Physician group or (ii) has acted as the
billing services for a customer for at least *** Product bills, that customer
shall be considered a “Distributor Customer.” TMP shall refrain from directly
(or indirectly, through some other entity that is an affiliate of TMP, including
Complete Claims Processing, Inc. (“CCPI”) or Physician Therapeutics, LLC) (i)
selling Products to any Distributor Customer or (ii) acting as any Distributor
Customer’s billing service for Products while this Agreement is in effect.
Distributor Customer must purchase a minimum of *** PTL Product Units or bill
insurance a minimum *** PTL Products on behalf of the Physician or Physician
group each and every calendar quarter. In the event that Distributor fails to
order or bill the minimum PTL units within a period of *** such Distributor
Customer shall automatically convert to non-exclusive customer. No notice shall
be required by either party upon conversion to non-exclusive customer.
 
(d)           Billing Training. For the first *** Distributor Customers who hire
Distributor to provide Product billing services (“Initial Customers”), TMP
shall, either directly or through CCPI, (i) perform Product billing services on
Distributor’s behalf for a four (4) month period and (ii) provide education to
Distributor staff in Product billing service processes so that Distributor staff
may successfully take over Product billing services at the end of the fourth
month. While TMP (or CCPI) is providing billing services, it will charge Initial
Customers *** of gross collections for billing services.
 


 
3

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618


ARTICLE II
TERM AND TERMINATION
 
2.1           Term.  The term of this Agreement (the “Term”) shall be for a
period of One (1) year and shall commence on the Effective Date.  Thereafter,
the term of this Agreement shall automatically renew for successive one (1) year
periods unless earlier terminated by the parties in accordance with this
Agreement.
 
2.2           Mutual Termination.  This Agreement may be terminated at any time
upon the written mutual consent of the parties.
 
2.3           Termination Without Cause.  This Agreement may be terminated by
TMP or Distributor without cause upon ninety (365) days prior written notice to
the other party.
 
2.4           Termination For Cause.  Either party may terminate this Agreement
at any time by giving written notice via certified mail to the other party if:
 
(a)           The other party to this Agreement violates any of its obligations
or warranties under the terms of this Agreement, provided that the non-violating
party shall provide the violating party thirty (30) days prior written notice
(the “Default Notice”) of the nature of the default or breach.  Failure to serve
such notice shall not be deemed to be a waiver of any breach of any covenant or
stipulation under this Agreement.  Such termination of the Agreement shall
become effective unless the violations complained of shall be completely
remedied to the reasonable satisfaction of the non-violating party within thirty
(30) days after the date of the Default Notice.  If the violation complained of
shall be of a kind that a remedy or cure cannot effectively restore the prior
circumstances, the Default Notice shall state that the violation is not curable
and this Agreement shall terminate on the date of the Default Notice.  The
termination of the Agreement shall be without prejudice to any rights that
either party may otherwise have against the other party under this Agreement or
under law; or
 
(b)           The other party applies for or consents to the appointment of a
receiver, trustee or liquidator of the other party or of all or a substantial
part of his, her or its assets, or makes a general assignment for the benefit of
creditors, takes advantage of any insolvency law, declares bankruptcy or becomes
subject to an involuntary bankruptcy proceeding, becomes insolvent or commences
liquidation, or ceases his, her or its operations for any reasons.
 
2.5           Rights and Remedies Upon Termination.  Upon the termination of
this Agreement by either party:
 
(a)           Payment for Outstanding Invoices.  TMP shall be entitled to
receive the amount due or owing to TMP under any outstanding invoices up to the
termination date.
 
(b)           Fulfillment of Accepted Purchase Orders.  Distributor shall be
entitled to receive Products for any purchase orders accepted prior to the
termination date.
 
(c)           Resale of Products.  Upon termination of this Agreement,
Distributor will refrain from any further sale or use of the Products or Product
materials including, but not limited to the Trademarks (as defined below),
words, devices, designs and symbols, similar to the Products or in any way
associated with TMP.


 
4

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618
 
ARTICLE III
INTELLECTUAL PROPERTY RIGHTS; CONFIDENTIALITY
 
3.1           Trademark License.  Upon prior authorization by TMP to
Distributor, TMP may grant a revocable, nontransferable, non-exclusive and
royalty free right and license, without the right to grant sublicenses, to
utilize the names, legends, trademarks or other intellectual property of TMP and
its affiliates related to the Products (the “Trademarks”), in connection with
Distributor’s rights hereunder, subject to the following conditions:
 
(a)           Distributor shall not remove, modify, obliterate or cover the
Trademarks on any Products, packaging, promotional literature or other materials
originating from TMP.
 
(b)           Distributor shall submit for the written approval of TMP, prior to
any first use thereof, all promotional, sales and marketing literature or other
materials produced by Distributor on or in which the Trademarks will appear, and
Distributor shall amend to the reasonable satisfaction of TMP, prior to any
first use, any such literature or other materials that are not initially
approved by TMP.
 
(c)           All use by Distributor of any of the Trademarks shall be
accompanied by such legend or legends as TMP may specify from time to time,
including without limitation indicating that TMP is the owner of the Trademarks.
 
(d)           Distributor expressly acknowledges TMP’s ownership in and to all
right, title and interest to the Trademarks and shall not at any time in any
jurisdiction apply for registration of any of the Trademarks or do or cause to
be done any act or thing which will in any way impair any rights of TMP in and
to any of the Trademarks anywhere in the world, or the goodwill generated
through the use thereof, except as expressly provided herein.
 
3.2           Confidentiality.  Each party shall keep strictly confidential and
shall not disclose or use, other than as required for a party’s performance of
its obligations under this Agreement, any Confidential Information (as defined
below) provided by the other party.  Receiving party shall keep secret and
retain in strictest confidence the Confidential Information, shall not sell,
trade, publish or otherwise disclose any Confidential Information to anyone in
ant manner whatsoever, including, but not limited to, by means of photocopy,
reproduction or electronic media, and shall not use the Confidential Information
for the benefit of any person or entity except the parties, except to the extent
necessary to consummate and perform the transactions contemplated herein or to
the extent disclosure is sought pursuant to a court issued subpoena or court
order.  Receiving party shall return all Confidential Information to disclosing
party upon its request or termination of this Agreement.  Receiving party
acknowledges that the violation of this provision could cause disclosing party
irreparable injury for which it would have no adequate remedy at law, and agrees
that disclosing party shall be entitled to obtain immediate injunctive relief
prohibiting such violation without the posting of bond, in addition to any other
rights and remedies available to disclosing party.  For purposes of this
Agreement, “Confidential Information” means confidential information,
proprietary information and trade secrets relating to the Products, operations,
transactions, relationships, customers, claims, assets, liabilities and future
plans of disclosing party’s business, including without limitation, technical,
financial, business, commercial, operational and strategic information and data,
know-how, trade secrets, customer lists, pricing policies, computer programs or
software, inventions (whether patentable or not), operational methods, marketing
studies, plans or strategies, product development techniques or plans, business
plans, new personnel designs and design projects, invention an d research
projects, forecasts, financial projections, sales projections and all records
containing or otherwise reflecting information which are not available to the
general public, regardless of form or medium.  Confidential Information shall
not include any information that: (i) at the time of disclosure is generally
available to the public through no act or any person in violation of a
confidentiality obligation, (ii) a disclosing party has obtained lawfully from
an independent source not subject to a confidentiality obligation or (iii) is
lawfully in the possession of a disclosing party at the time of disclosure, as
evidenced by the receiving party’s file and records.


 
5

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618
 
ARTICLE IV
RELATIONSHIP BETWEEN THE PARTIES
 
4.1           Independent Contractors.  The parties are and at all times shall
be independent contractors with respect to each other and in meeting their
duties and responsibilities under this Agreement.  Nothing in this Agreement is
intended nor shall be construed to create a partnership, employer-employee or
joint venture relationship between Distributor and TMP.  Neither party shall
have any obligation under this Agreement to compensate or pay applicable taxes
for or provide employee benefits of any kind (including contributions to
government mandated, employment-related insurance and similar programs) to or on
behalf of the other party or any other person employed or retained thereby.
 
4.2           Fair Value Warranty.  Each party represents and warrants on behalf
of itself, that the aggregate benefit given or received under this Agreement has
been determined in advance through a process of arms-length negotiations that
were intended to achieve an exchange of goods and/or services consistent with
fair market value under the circumstances, and that any benefit given or
received under this Agreement is not intended to induce, does not require, and
is not contingent upon, the admission, recommendation or referral of any
customer, directly or indirectly, and further, is not determined in any manner
that takes into account the value of business generated between the parties.
 
4.3           Discounts.  Distributor may charge prices to Physicians or the
Products that are discounted from Distributor’s usual and customary charges for
such Products, provided that distributor shall not sell Product for less than
the 45 day pricing term as published periodically by TMP.  Distributor agrees to
comply with the requirements of the federal “safe harbor” regulations,
promulgated pursuant to 42 U.S.C. § 1320a-7b, regarding discounts, which
regulations are found at 42 Code of Federal Regulations Section 1001.952(h).
 
4.4           Indemnification and Liability. [deleted]
 
4.5           Complaints.  Distributor agrees to give TMP written notice within
three (3) business days of (i) any “serious adverse event” alleged to have
resulted from the Products;


 
6

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618


(ii) any customer or third party complaints related to the use of the Products;
and (iii) any threats to contact any federal or state agency, including, without
limitation, the Food and Drug Administration (“FDA”) or the Federal Trade
Commission (“FTC”), related to the Products.  Both parties hereto agree that it
is the Distributor’s and TMP’s joint responsibility to make sure, for each
“serious adverse event,” that all the reporting necessary under FDA regulations
is accomplished.  As used in this Agreement, “serious adverse event” means any
adverse experience occurring at any dose that results in any of the following
outcomes: death, a life-threatening adverse experience, inpatient
hospitalization or prolongation of existing hospitalization, a persistent or
significant disability/incapacity, or a congenital anomaly/birth defect.
 
4.6           Advertising and Promotional Claims.  TMP and Distributor agree
that both will act to insure that no false, deceptive, or misleading statements
regarding the Products’ efficacy or safety are made.  As used in this Agreement,
“false, deceptive, and misleading statements” shall have the same definition as
the definition published from time to time for “false, deceptive, and misleading
statements” by the FTC and FDA Policy Statements.  All advertising and
promotional materials intended for use in connection with the sale or
distribution of the Products shall be approved for use, in writing, by TMP.  TMP
shall have the right, in the sole and absolute discretion of TMP, to require the
reasonable modification of any advertising or promotional materials proposed by
Distributor to be used in connection with the sale or distribution of the
Products.  In the event that Distributor shall elect not to make the
modifications as reasonably required by TMP, then the materials shall not be
used for any purpose whatsoever in connection with the Products.  So long as TMP
has approved the use of material for use by Distributor in Distributor’s
advertising and promotional materials in accordance with the provisions of this
Section 4.6, Distributor shall have no liability to TMP for any damages which
may result from or be incurred by TMP as a result of the authorized use of such
approved advertising and promotion materials.
 
4.7           No Re-Packaging.  Distributor may not (i) apply for a New Drug
Code (“NDC”) number for the Products; or (ii) re-label or re-package the
Products in any form for resale without written approval from TMP.
 
 
ARTICLE V
MISCELLANEOUS
 
5.1           Amendment.  This Agreement may be modified or amended only by
mutual written agreement of the parties.  Any such modification or amendment
must be in writing, dated, signed by the parties and attached to this Agreement.
 
5.2           Arbitration.  Upon the request of either party, any controversy or
claim (whether such claim sounds in contract, tort or otherwise) arising out of
or relating to this Agreement, or the breach thereof, shall be settled by
binding arbitration in accordance with California Code of Civil Procedure
Sections 1280 et seq., and judgment upon the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof.  The arbitrator shall
be selected from JAMS and the arbitration shall be conducted in accordance with
JAMS’ current rules for streamlined arbitration.  Notwithstanding any other
provision of this Agreement, in the case of a dispute involving a claim for
equitable relief, a court with equitable jurisdiction may grant temporary
restraining orders and preliminary injunctions to preserve the status quo
existing before the events which are the subject of the dispute.  Any final
equitable or other relief shall be ordered in the arbitration proceeding.  Each
party shall pay an equal share of the fees and expenses of any arbitrator and
any administrative fee of JAMS.  The prevailing party shall be entitled to the
award of reasonable attorneys’ fees and costs, in addition to whatever relief
the prevailing party may be awarded.


 
7

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618
 
5.3           Assignment, Delegation or Subcontracting.  Except for assignment,
delegation or subcontracting by TMP to a successor-in-interest or an entity
owned, controlled by or under common control with TMP, neither party may assign
any interest or obligation under this Agreement without the other party’s prior
written consent.
 
5.4           Binding Effect.  This Agreement shall be binding on and shall
inure to the benefit of the parties and their respective permitted successors
and assigns.
 
5.5           Choice of Law.  This Agreement shall be construed in accordance
with and governed by the internal laws of the State of California, except choice
of law rules that would require the application of the laws of any other
jurisdiction.
 
5.6           Venue.  The parties agree that the County of Los Angeles,
California shall be the only proper venue for disputes related to this
Agreement, including arbitration.
 
5.7           Compliance With Laws.  The parties shall comply with all
applicable laws, ordinances, codes and regulations of federal, state and local
governments. If either party reasonably concludes, upon advice of counsel, that
any provision of this Agreement violates any applicable law, the parties shall
exercise best efforts to promptly amend the Agreement to correct for such
violation. If no such amendment is reached within fifteen (15) days of the first
party’s notice of violation, this Agreement shall terminate immediately
thereafter.
 
5.8           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
5.9           Entire Agreement.  This Agreement is the entire understanding and
agreement of the parties regarding its subject matter, and supersedes any prior
oral or written agreements, including, without limitation, any prior Distributor
or Licensing Agreements, representations, understandings or discussions between
the parties.  No other understanding between the parties shall be binding on
them unless set forth in writing, signed by both parties and attached to this
Agreement.
 
5.10           Exhibits.  The attached exhibits, together with all documents
incorporated by reference in the exhibits, form an integral part of this
Agreement and are incorporated into this Agreement wherever reference is made to
them to the same extent as if they were set out in full at the point at which
such reference is made.
 
 
8

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618
 
5.11           Force Majeure.  No party shall be liable for nonperformance,
defective performance or late performance of any of his, her or its obligations
under this Agreement to the extent and for such periods of time as such
nonperformance, defective performance or late performance is due to reasons
outside such party’s control, including acts of God, war (declared or
undeclared), terrorism, action of any governmental authority, civil
disturbances, riots, revolutions, vandalism, disruption of public utilities,
fire, floods, explosions, sabotage, nuclear incidents, lightning, weather,
earthquakes, storms, sinkholes, epidemics, or strikes (or similar
nonperformance, defective performance or late performance of employees,
suppliers or subcontractors) or computer hardware, software or other electronic
system malfunctions.
 
5.12           Headings.  The headings in this Agreement are intended solely for
convenience of reference and shall be given no effect in the construction or
interpretation of this Agreement.
 
5.13           Meaning of Certain Words.  Wherever the context may require, any
pronouns used in this Agreement shall include the corresponding masculine,
feminine or neuter forms and the singular form of nouns shall include the plural
and vice versa.
 
5.14           No Third-Party Beneficiary Rights.  The parties do not intend to
confer and this Agreement shall not be construed to confer any rights or
benefits to any person, firm, group, corporation or entity other than the
parties.
 
5.15           Notices.  All notices or communications required or permitted
under this Agreement shall be given in writing and delivered personally or sent
by United States registered or certified mail with postage prepaid and return
receipt requested or by overnight delivery service (e.g., Federal Express,
DHL).  Notice shall be deemed given when sent, if sent as specified in this
Section or otherwise deemed given when received.  In each case, notice shall be
delivered or sent to the address set forth on the signature page or such other
address provided by the party in accordance with this Section.
 
5.16           Severability.  If any provision of this Agreement is determined
to be illegal or unenforceable, that provision shall be severed from this
Agreement and such severance shall have no effect upon the enforceability of the
remainder of the Agreement.
 
5.17           Subcontracting.  TMP may subcontract any or all of its
obligations under this Agreement without the prior written consent of
Distributor.
 
5.18           Waiver.  No delay or failure to require performance of any
provision of this Agreement shall constitute a waiver of that provision as to
that or any other instance.  Any waiver granted by a party must be in writing
and shall apply solely to the specific instance expressly stated.
 
5.19           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, and all of which
together shall constitute one and the same instrument.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 


 
9

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618


IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first written above.





   
“Distributor”
         
By:
/s/ Matt Werner
   
Name:
Matt Werner
   
Title:
General Counsel
                   
Address:
1700 N. Chrisman Rd
Tracy, CA 95304






   
“TMP”
         
By:
/s/ Kim Giffoni
   
Name:
Kim Giffoni
   
Title:
COO
                   
Address:
2980 Beverly Glen Circle, Suite 301
Los Angeles, California 90077

 
 
10

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618


APPENDIX 1
 
PRICE SHEETS
 
***